--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.61
 
 
 

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
by and between PhotoMedex, Inc., a Nevada corporation (the “Company”) and Dennis
McGrath (the “Executive”) on August 5, 2014 (the “Effective Date”), to become
effective immediately.
 
WHEREAS, the Company and the Executive are party to an amended and restated
employment agreement entered into on July 4, 2011 and effective as of December
13, 2011 (the “Prior Agreement”);
 
WHEREAS, in connection with the pending expiration of the Prior Agreement and
the consummation of the LCA-Vision, Inc. merger, the Company and the Executive
wish to amend and restate the Prior Agreement to provide for the Executive’s
continued employment as the Company’s President and Chief Financial Officer; and
 
WHEREAS, this Agreement amends and supersedes the Prior Agreement and any other
agreement between the Executive and the Company with respect to the matters
contained herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:
 
1. Employment.
 
(a) Term.  The term of this Agreement shall begin on the Effective Date and
shall continue until December 31, 2018 (the “Scheduled Term”), unless sooner
terminated by either party as hereinafter provided.    The period commencing on
the Effective Date and ending on the date on which the term of the Executive’s
employment under the Agreement terminates is referred to herein as the
“Employment Term.”  Except as the Company and the Executive otherwise agree in
writing, in the event that the parties fail to reach a mutual written agreement
to renew or extend this Agreement on or prior to the end of the Scheduled Term,
the Executive’s employment with the Company shall terminate upon expiration of
the Scheduled Term (“Non-Renewal”), and such Non-Renewal shall be treated as a
termination of the Executive’s employment by the Company without Cause under
Section 7(a).
 
(b) Duties.
 
(1) The Executive shall serve as the President and Chief Financial Officer of
the Company with duties, responsibilities and authority commensurate therewith
and shall report to the Chief Executive Officer (the “CEO”) and the Board of
Directors of the Company (the “Board”).  The Executive shall perform all duties
and accept all responsibilities incident to such position as may be reasonably
assigned to him by the CEO and Board, consistent with his position as the
President and Chief Financial Officer.  In addition, during the Term, without
compensation other than that herein provided, the Executive shall also serve and
continue to serve, if and when elected and re-elected, as a member of the Board.
 
(2) The Executive represents to the Company that he is not subject to or a party
to any employment agreement, non-competition covenant, understanding or
restriction
 


 
 

--------------------------------------------------------------------------------

 


 
 
which would be breached by or prohibit the Executive from executing this
Agreement and performing fully his duties and responsibilities hereunder.
 
(c) Best Efforts.  During the Employment Term, the Executive shall devote his
best efforts and full time and attention to promote the business and affairs of
the Company and its affiliated entities, and shall be engaged in other business
activities only to the extent that such activities do not materially interfere
or conflict with his obligations to the Company hereunder.  In no event shall
the Executive’s other business activities violate his obligations under Section
13 below.  The foregoing also shall not be construed as preventing the Executive
from (1) serving on civic, educational, philanthropic or charitable boards or
committees, or, with the prior written consent of the Board, in its sole
discretion, on corporate boards, and (2) managing personal investments, so long
as such activities are permitted under the Company’s Code of Conduct and
employment policies.  The Executive acknowledges and agrees that Schedule A
represents a complete list of all corporate boards on which the Executive serves
as of the Effective Date.  Notwithstanding any provision of this Section 1 of
the Agreement to the contrary, in no event shall the Executive invest in any
business competitive with the Company or that would otherwise violate the
provisions of Section 13 below.
 
2. Base Salary and Bonus.  During the Employment Term, for all of the services
rendered by the Executive hereunder, the Company shall pay the Executive a base
salary (“Base Salary”), at the annual rate of $395,000 payable in semi-monthly
installments at such times as the Company customarily pays its other
employees.  The Executive’s Base Salary shall be reviewed periodically by the
Board (or a committee of the Board) pursuant to the Board’s normal performance
review policies for senior level executives.  For each fiscal year during the
Employment Term, the Executive shall be eligible to receive a bonus up to eighty
percent (80%) of Base Salary based on the attainment of certain individual and
corporate performance goals and targets, as determined and set by the Board, in
its sole discretion, as of the beginning of each such fiscal year.  Promptly
after the Board’s receipt of the financial information on which the performance
goals are based after the end of the fiscal year, the Board shall review actual
performance against the applicable performance goals and targets and shall
notify the Executive of the amount of his bonus, if any.  The Executive’s bonus
shall be paid to him not later than March 15 of the year following the end of
the fiscal year to which it relates, under the same conditions as other
executives of the Company.
 
3. Equity Incentive Programs.  The Executive shall be eligible to participate in
the Company’s annual and long-term equity incentive plans and programs in
accordance with the terms of such plans and programs as in effect for other
similarly situated employees of the Company generally, at levels determined by
the Board (or a committee of the Board) in its sole discretion, commensurate
with the Executive’s position.
 
4. Retirement and Welfare Benefits.  The Executive shall be eligible to continue
to participate in the Company’s health, life insurance, long and short-term
disability, dental, retirement, savings and medical programs, if any, pursuant
to their respective terms and conditions.  In addition, the Executive shall
continue to be eligible to participate in any long-term equity incentive
programs established by the Company for its senior level executives generally,
at levels determined by the Board in its sole discretion, commensurate with the
Executive’s position as President and Chief Financial Officer.  Nothing in this
Agreement shall preclude the
 


 
- 2 -

--------------------------------------------------------------------------------

 


 
 
Company or any affiliate of the Company from terminating or amending any
employee benefit plan or program from time to time after the Effective Date.
 
5. Vacation.  The Executive shall be entitled to vacation, holiday and sick
leave at levels commensurate with those provided to other senior executive
officers of the Company, in accordance with the Company’s vacation, holiday and
other pay for time not worked policies.
 
6. Expenses; Car Allowance.  The Company shall reimburse the Executive for all
necessary and reasonable travel and other business expenses incurred by the
Executive in the performance of his duties hereunder in accordance with the
Company’s policies in effect from time to time with respect to business
expenses, subject to such reasonable accounting procedures as the Company may
adopt generally from time to time for executives.  In addition, the Executive
shall be entitled to an automobile allowance of $1,000 per month. in accordance
with the Company’s policies in effect from time to time.
 
7. Termination Without Cause;  Resignation for Good Reason.  If the Executive’s
employment is terminated by the Company without Cause (as defined in Section 11)
or if the Executive resigns for Good Reason (as defined in Section 11), the
provisions of this Section 7 shall apply.
 
(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause upon not less than 30 days’ prior written notice to the
Executive; provided that, in the event that such notice is given, the Executive
shall be under no obligation to render any additional services to the Company
and shall be allowed to seek other employment.  In addition, the Executive may
initiate a termination of employment by resigning under this Section 7 for Good
Reason.  The Executive shall give the Company not less than 30 days’ prior
written notice of such resignation.  On the date of termination or resignation,
as applicable, specified in such notice, the Executive agrees to resign all
positions, including as an officer and, if applicable, as a director or member
of the Board, related to the Company and its parents, subsidiaries and
affiliates.
 
(b) Unless the Executive complies with the provisions of Section 7(c) below,
upon termination or resignation under Section 7(a) above, the Executive shall be
entitled to receive only the amount due to the Executive under the Company’s
then current severance pay plan or arrangement for employees, if any, but only
to the extent not conditioned on the execution of a release by the
Executive.  No other payments or benefits shall be due under this Agreement to
the Executive, but the Executive shall be entitled to receive any amounts
earned, accrued and owing but not yet paid under Section 2 above and any
benefits accrued and due under any applicable benefit plans and programs of the
Company, in each case, subject to and in accordance with the terms thereof.
 
(c) Notwithstanding the provisions of Section 7(b), upon termination or
resignation, as applicable, under Section 7(a) above (including a termination
due to Non-Renewal), if, within sixty (60) days following the termination of the
Executive’s employment, the Executive timely executes and delivers to the
Company (without revocation) a fully effective written release of any and all
claims against the Company and all related parties with respect to all matters
arising out of the Executive’s employment by the Company, or the termination
thereof (other than claims for any entitlements under the terms of this
Agreement), in substantially the form set forth in Exhibit A hereto (the
“Release”), the Executive shall be entitled to receive, in lieu of the
 


 
- 3 -

--------------------------------------------------------------------------------

 


 
 
payment described in Section 7(b) and any other payments due under any severance
plan or program for employees or executives, the following payments and
benefits:
 
(1) From the date of termination through the balance of the Scheduled Term (if
any) (the “Severance Period”), the Executive shall continue to receive (i) his
Base Salary (at the rate in effect immediately before the Executive’s
termination or resignation, as applicable) in installments in accordance with
the Company’s normal payroll practices, plus (ii) a bonus for each fiscal year
during the Severance Period, at a rate that is not less than the highest annual
bonus paid during any of the preceding years covered by this Agreement or the
Prior Agreement (but prorated for any partial fiscal year during the Severance
Period), payable at the same time other employees of the Company are paid
pursuant to the terms of the Company’s annual bonus plan, but not later than
March 15 of the year following the end of the fiscal year to which the bonus
relates.
 
(2) To the extent the Executive timely elects to receive continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended ("COBRA"), the Company shall pay or reimburse the Executive, on a
monthly basis, an amount equal to the full monthly premium for such coverage,
from the date of termination until the date eighteen (18) months following the
date of termination.  The COBRA health care continuation coverage period under
Section 4980B of the Internal Revenue Code of 1986, as amended (the "Code")
shall run concurrently with the foregoing period.
 
(3) Beginning on the 60th day following the effective date of the Executive’s
termination or resignation, and on the first payroll date of each month
thereafter during the remainder of the Scheduled Term (if any), a monthly
payment equal to the premium cost for the long and short-term disability
coverage that was in effect for the Executive under plans of the Company
immediately before his termination or resignation.  To the extent requested by
the Executive within 30 days following the date of termination, the Company
shall take all action necessary, if any, to facilitate the Executive’s exercise
of all conversion and/or portability privileges, if any, under such long and
short-term disability coverage.
 
(4) Beginning on the 60th day following the effective date of the Executive’s
termination or resignation, and on the first payroll date of each month
thereafter during the remainder of the Scheduled Term (if any), a monthly
payment equal to the full cost of any Company life insurance coverages in effect
for the Executive immediately before his termination or resignation to maintain
life insurance coverage.  To the extent requested by the Executive within 30
days following the date of termination, the Company shall take all action
necessary, if any, to facilitate the Executive’s exercise of all conversion
privileges, if any, under such life insurance program or policy.
 
(5) Notwithstanding any provision to the contrary in any applicable plan,
program or agreement, all outstanding equity awards held by the Executive as of
the date of his termination or resignation, as applicable, shall become fully
vested and exercisable as of such date.  In addition, any outstanding stock
options held by the Executive, including any stock options that previously
became exercisable and have not expired or been exercised, shall remain
exercisable, notwithstanding any provision to the contrary in any other
agreement governing such options, for the shorter of (i) the 60-month period
following the date of the Executive’s termination or resignation, as applicable,
and (ii) the then remaining term of such stock option.
 


 
- 4 -

--------------------------------------------------------------------------------

 


 
 
(6) Any other amounts earned, accrued and owing but not yet paid under Section 2
above and any benefits accrued and due under any applicable benefit plans and
programs of the Company, payable in accordance with the terms and conditions
thereof.
 
(7) An annual bonus for the fiscal year of termination or resignation, based on
actual performance through the full fiscal year but pro-rated based on the
number of days the Executive was employed during such fiscal year of
termination, payable at the same time other employees of the Company are paid
pursuant to the terms of the Company’s annual bonus plan, but not later than
March 15 of the year following the end of the fiscal year to which the bonus
relates (the “Pro Rata Bonus”).
 
(d) To the extent that the payment of any amount or provision of any benefit
under Section 7 is conditioned upon the Release and is otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Executive's
termination of employment hereunder, but for the condition on executing the
Release as set forth herein, shall not be made until the first regularly
scheduled payroll date following such sixtieth (60th) day, after which any
remaining payments shall thereafter be provided to Executive according to the
applicable schedule set forth herein.
 
8. Termination for Cause; Resignation without Good Reason.  The Company may
terminate the Executive immediately for Cause.  In addition, the Executive may
voluntarily terminate his employment for any reason upon 30 days’ prior written
notice.  In either such event, after the effective date of such termination no
payments shall be due under this Agreement, except that the Executive shall be
entitled to any amounts earned, accrued and owing but not yet paid under Section
2 above and any benefits accrued and due under any applicable benefit plans and
programs of the Company, payable in accordance with the terms and conditions
thereof.
 
9. Disability.  If the Executive incurs a Disability (as defined below), the
Company may terminate the Executive’s employment on account of Disability
subject to the requirements of applicable law.  If the Company terminates the
Executive’s employment on account of his Disability, the Executive shall be
entitled to receive any amounts earned, accrued and owing but not yet paid under
Section 2 above and any benefits accrued and due under any applicable benefit
plans and programs of the Company, payable in accordance with the terms and
conditions thereof.  In addition, if the Company terminates the Executive’s
employment on account of his Disability, the Executive shall be entitled to
receive the Pro Rata Bonus.  For purposes of this Agreement, the term
“Disability” shall have the same meaning as under the Company’s long-term
disability plan.
 
10. Death.  If the Executive dies while employed by the Company, the Executive’s
employment shall terminate on the date of death and the Company shall pay to the
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company, payable in accordance with the terms
and conditions thereof.  In addition, if the Executive dies while employed by
the Company, the Executive shall be entitled to receive the Pro Rata
Bonus.  Otherwise, the Company shall have no further liability or obligation
under this Agreement to the
 


 
- 5 -

--------------------------------------------------------------------------------

 




Executive’s executors, legal representatives, administrators, heirs or assigns
or any other person claiming under or through the Executive.
 
11. Definitions.
 
(a) Cause.  For purposes of this Agreement, “Cause” shall mean any of the
following grounds for termination of the Executive’s employment:
 
(1) The Executive’s breach of any of the restrictive covenants set forth in
Section 13.
 
(2) The Executive’s conviction of a felony or a crime involving moral turpitude.
 
(3) The Executive’s material violation of any written Company policy or the
material terms of this Agreement.
 
(4) The Executive’s failure to follow a lawful direction of the Board.
 
(5) Drug or alcohol abuse by the Executive, but only if the Executive fails to
seek appropriate counseling or fails to complete a prescribed counseling
program.
 
With respect to Items (3) and (4), a termination for Cause shall only be
effective if the violation or failure is not cured by the Executive within the
20-day period following written notice from the Board of the specific grounds
that could result in a termination for “Cause;” provided that the Executive
shall only have an opportunity to cure a failure to the extent the failure is
curable, as determined by the Board in its sole discretion.
 
(b) Change of Control.  As used herein, a “Change of Control” shall be deemed to
have occurred if:
 
(1) Any “person,” as such term is used in sections 13(d) and 14(d) of Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than a person who
is a stockholder of the Company on the effective date of the Plan) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors; or
 
(2) The consummation of (i) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, (ii) a sale or other disposition
 


 
- 6 -

--------------------------------------------------------------------------------

 


 
 
of all or substantially all of the assets of the Company, or (iii) a liquidation
or dissolution of the Company.
 
(c) Good Reason.  The occurrence of one or more of the following actions;
provided, however, that the Executive shall give the Company not less than 30
days' prior written notice of such resignation setting forth in reasonable
specificity the event that constitutes Good Reason, which written notice, to be
effective, must be provided to the Company within thirty (30) business days
following initial notification of its occurrence or proposed occurrence, and
during such thirty (30) day notice period, the Company shall have a cure right
(if curable), and if not cured within such period and which action is not then
rescinded within 30 days after delivery of such notice, the Executive's
termination will be effective upon the expiration of such cure period:
 
(1) A change of the principal office or work place assigned to the Executive to
a location more than 35 miles distant from its location immediately prior to
such change.
 
(2) A material reduction by the Company of the Executive’s title, duties,
responsibilities, authority, status, reporting relationship or the Executive’s
position.
 
(3) A material reduction of the Executive’s base salary or bonus opportunity,
unless pursuant to a reduction in such items applicable proportionally to all
senior management and board members.
 
(4) Any reason or no reason following a Change of Control, provided that the
Executive’s notice of resignation under this subsection 11(c)(4) is provided to
the surviving entity following the Change of Control, within the 30-day period
following the six-month anniversary of such Change of Control.
 
12. Section 409A.  It is intended that this Agreement will comply with, or be
exempt from, Section 409A of the Code and any regulations and guidelines
promulgated thereunder, to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such
intent.  Notwithstanding any provision in this Agreement to the contrary—
 
(a) the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as the
Executive has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Executive’s termination of employment hereunder)
shall be paid (or commence to be paid) to the Executive on the schedule set
forth in this Agreement as if the Executive had undergone such termination of
employment (under the same circumstances) on the date of his ultimate
“separation from service.”
 
(b) if the Executive is a “specified employee” of the Company under Section 409A
of the Code at the time of his separation from service and if payment of any
amount under this Agreement is required to be delayed for a period of six months
after separation from service to meet the requirements of Section
409A(a)(2)(B)(i) of the Code, payment of such amount shall be delayed as
required by Section 409A, and the accumulated postponed amount shall be paid in
a lump sum payment within 10 days after the end of the six-month period.  If the
Executive dies during the postponement period prior to the payment of postponed
amount, the amounts withheld on account of section 409A shall be paid to the
personal representative of the Executive’s estate
 


 
- 7 -

--------------------------------------------------------------------------------

 


 
 
within 60 days after the date of the Executive’s death.  The determination of
whether Executive is a specified employee, including the number and identity of
persons considered key employees and the identification date, shall be made by
the Board in accordance with the provisions of Sections 416(i) and 409A of the
Code and the regulations issued thereunder.
 
(c) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments, and each payment made under the Agreement shall be
treated as a separate payment for purposes of 409A of the Code.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company.  In no event may the
Executive, directly or indirectly, designate the calendar year of payment.
 
(d) All reimbursements and in kind benefits, if any, provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
fiscal year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other fiscal year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the fiscal year following the year in which the expense is incurred, and (iv)
the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.  Any tax gross-up payment provided for under this
Agreement shall in no event be paid to the Executive later than December 31 of
the calendar year following the calendar year in which such taxes are remitted
by the Executive.
 
13. Property Rights and Obligations of the Executive.
 
(a) Trade Secrets.  For purposes of this Agreement, “trade secrets” shall
include without limitation any and all financial, cost and pricing information
and any and all information contained in any drawings, designs, plans,
proposals, customer lists, records of any kind, data, formulas, specifications,
concepts or ideas, where such information is reasonably related to the business
of the Company, has been divulged to or learned by the Executive during the term
of his employment by the Company, and has not previously been publicly released
by duly authorized representatives of the Company or otherwise lawfully entered
the public domain.
 
(b) Preservation of Trade Secrets.  The Executive will preserve as confidential
all trade secrets pertaining to the Company’s business that have been obtained
or learned by him by reason of his employment.  The Executive will not, without
the prior written consent of the Company, either use for his own benefit or
purposes or disclose or permit disclosure to any third parties, either during
the term of his employment hereunder or thereafter (except as required in
fulfilling the duties of his employment), any trade secret connected with the
business of the Company.
 


 
- 8 -

--------------------------------------------------------------------------------

 




(c) Trade Secrets of Others.  The Executive agrees that he will not disclose to
the Company or induce the Company to use any trade secrets belonging to any
third party.
 
(d) Property of Employer.  The Executive agrees that all documents, reports,
files, analyses, drawings, designs, tools, equipment, plans (including, without
limitation, marketing and sales plans), proposals, customer lists, computer
software or hardware, and similar materials that are made by him or come into
his possession by reason of and during the term of his employment with the
Company are the property of the Company and shall not be used by him in any way
adverse to the Company’s interests.  The Executive will not allow any such
documents or things, or any copies, reproductions or summaries thereof to be
delivered to or used by any third party without the specific consent of the
Company.  The Executive agrees to deliver to the Board or its designee, upon
demand, and in any event upon the termination of the Executive’s employment, all
of such documents and things which are in the Executive’s possession or under
his control.
 
(e) Non-Competition and Non-Solicitation by the Executive.
 
(1) General.  The Executive agrees during the Term, for the remainder of the
Scheduled Term following termination of the Executive’s employment and for the
one (1) year period thereafter or, in the event of a termination for Cause or a
resignation by the Executive pursuant to Section 8, for the two (2) year period
following such termination (as the case may be, the “Restricted Period”), not to
recruit, engage in passive efforts, solicit or induce any person or entity who,
during such one year period, or within one year prior to the termination of the
Executive’s employment with the Company, was an employee, agent, representative
or sales person of the Company or any of its affiliates (the “Company Group”) to
leave or cease his employment or other relationship with the Company Group for
any reason whatsoever or hire or engage the services of such person for the
Executive in any business substantially similar to or competitive with that in
which the Company Group was engaged during the Executive’s employment.
 
(2) Non-Solicitation of Customers.  The Executive acknowledges that in the
course of his employment, he has learned and will continue to learn about the
Company Group’s business, services, materials, programs and products and the
manner in which they are developed, marketed, served and provided.  The
Executive knows and acknowledges that the Company Group has invested
considerable time and money in developing its programs, agreements, offices,
representatives, services, products and marketing techniques and that they are
unique and original.  The Executive further acknowledges that the Company Group
must keep secret all pertinent information divulged to the Executive about the
Company Group’s business concepts, ideas, programs, plans and processes, so as
not to aid the Company Group’s competitors.  Accordingly, the Company Group is
entitled to the following protection, which the Executive agrees is reasonable:
 
(i) The Executive agrees that during the Term and thereafter during the
Restricted Period, he will not, on his own behalf or on behalf of any person,
firm, partnership, association, corporation, or other business organization,
entity or enterprise, knowingly solicit, call upon, or initiate communication or
contact with any person or entity or any representative of any person or entity,
with whom the Executive had contact during his employment, with a view to the
sale or the providing of any product, equipment or service sold
 


 
- 9 -

--------------------------------------------------------------------------------

 


 
 
or provided or under development by the Company Group during the period of two
years immediately preceding the date of the Executive’s termination.  The
restrictions set forth in this Section shall apply only to persons or entities
with whom the Executive had actual contact during the two years prior to
termination of his employment with a view toward the sale or providing of any
product, equipment or service sold or provided or under development by the
Company Group.
 
(3) Non-Competition.  The Executive acknowledges that he will be a “high impact”
person in the Company Group’s business who is in possession of selective and
specialized skills, learning abilities, customer contacts, and customer
information as a result of his relationship with the Company Group and prior
experience, and agrees that the Company Group has a substantial business
interest in the covenant described below.  The Executive, therefore, agrees that
during the Term and thereafter during the Restricted Period, not to, either
directly, whether as an employee, sole proprietor, partner stockholder, joint
venture or the like, in the same or similar capacity in which he worked for the
Company Group, compete with the Company Group in any field in which the Company
Group has entered into, enters into during the Executive’s employment with the
Company Group or is considering entering into at the time of the Executive’s
termination of employment, provided the Executive has actual knowledge of such
field.  The territory in which this non-competition covenant shall apply will be
limited to the area commensurate with the territory in which the Executive
marketed, sold or provided products or services for the Company Group during the
two years preceding termination of employment.
 
(4) Survival Provisions.  Unless otherwise agreed to in writing between the
parties hereto, the provisions of this Section 13 shall survive the termination
of this Agreement.  The covenants in this Section 13 shall be construed as
separate covenants and to the extent any covenant shall be judicially
unenforceable, it shall not affect the enforcement of any other covenant.
 
14. Legal and Equitable Remedies.  Because the Executive’s services are personal
and unique and the Executive has had and will continue to have access to and has
become and will continue to become acquainted with the proprietary information
of the Company, and because any breach by the Executive of any of the
restrictive covenants contained in Section 13 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 13 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 13.  The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 13 are unreasonable
or otherwise unenforceable.  The Executive irrevocably and unconditionally
(a) agrees that any legal proceeding arising out of this paragraph may be
brought in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia,
Pennsylvania, (b) consents to the non-exclusive jurisdiction of such court in
any such proceeding, and (c) waives any objection to the laying of venue of any
such proceeding in any such court.  The Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.
 


 
- 10 -

--------------------------------------------------------------------------------

 


 
 
15. Arbitration; Expenses.  In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania in accordance with the Employment Arbitration Rules and Mediation
Procedures then in effect of the American Arbitration Association, before an
arbitrator agreed to by both parties.  If the parties cannot agree upon the
choice of arbitrator, the Company and the Executive will each choose an
arbitrator.  The two arbitrators will then select a third arbitrator who will
serve as the actual arbitrator for the dispute, controversy or claim.  Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction.  This arbitration provision shall be
specifically enforceable.  The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement.  Each party shall be responsible for its own expenses relating to the
conduct of the arbitration (including reasonable attorneys’ fees and expenses)
and shall share the fees of the American Arbitration Association.
 
16. Attorneys’ Fees.  Except as provided in Section 14 above, in any action at
law or in equity to enforce or construe any provisions or rights under this
Agreement, the unsuccessful party or parties to such litigation, as determined
by the courts pursuant to a final judgment or decree, shall pay the successful
party or parties all costs, expenses, and reasonable attorneys’ fees incurred by
such successful party or parties (including, without limitation, such costs,
expenses, and fees on any appeals), and if such successful party or parties
shall recover judgment in any such action or proceedings, such costs, expenses,
and attorneys’ fees shall be included as part of such judgment.
 
17. Indemnification and Liability Insurance.  The Company will indemnify and
hold harmless, to the fullest extent permitted by applicable law and the
Company’s bylaws, the Executive if the Executive is made or is threatened to be
made a party or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative by reason of the fact that the
Executive is a director or officer of the Company, against all liability or loss
suffered (including attorneys’ fees) reasonably incurred by the Executive. The
Company shall cover the Executive under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the term of
this Agreement on terms no less favorable and to the same extent as the Company
covers its active officers and directors.
 
18. Code Section 280G/4999. Notwithstanding anything in this Agreement to the
contrary, if any of the payment or payments or other benefit to the Executive
(prior to any reduction below) provided for in this Agreement, together with any
other payment or payments or other benefit which the Executive has the right to
receive from the Company or any corporation which is a member of an “affiliated
group” as defined in Section 1504(a) of the Code, without regard to Section
1504(b) of the Code, of which the Company is a member (the “Payments”) would
constitute a “parachute payment” (as defined in Section 280G(b)(2) of the Code),
and if the Safe Harbor Amount (defined below) is greater than the Taxed Amount
(defined below), then the total amount of such Payments shall be reduced to the
Safe Harbor Amount. The “Safe Harbor Amount” is the largest portion of the
Payments that would result in no portion of the Payments being subject to the
excise tax set forth at Section 4999 of the Code (“Excise Tax”). The “Taxed
Amount” is the total amount of the Payments (prior to any
 


 
- 11 -

--------------------------------------------------------------------------------

 


 
 
reduction, above) notwithstanding that all or some portion of the Payments may
be subject to the Excise Tax. Solely for the purpose of comparing which of the
Safe Harbor Amount and the Taxed Amount is greater, the determination of each
such amount, shall be made on an after-tax basis, taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all of which shall be computed at the highest applicable marginal
rate). If a reduction of the Payments to the Safe Harbor Amount is necessary,
then the reduction shall occur in the following order unless the Executive
elects in writing a different order (provided, however, that such election shall
be subject to approval of the Company if made on or after the date on which the
event that triggers the Payments occurs): (i) reduction of cash payments; then
(ii) cancellation of accelerated vesting of stock or stock option awards; and
then (iii) reduction of the Executive’s benefits. In the event that acceleration
of vesting of stock or stock option award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive’s stock awards.
 
19. Survival.  The respective rights and obligations of the parties hereunder
shall survive the termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
 
20. No Mitigation or Set Off.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.
 
21. Notices.  All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):
 
 
1. follows (provided that notice of change of address shall be deemed given only
when received):
 

 
If to the Company, to:
 
PhotoMedex, Inc
       
100 Lakeside Dr Suite 100
       
Horsham, Pennsylvania 19044
       
Fax:  (215) 619-3209
 




 
With a copy to:
 
Proskauer Rose LLP
       
11 Times Square
       
New York, NY 10036
       
Attention: Paul I. Rachlin, Esq
       
Fax: (212) 969-2900
 




 
If to Executive::
 
At the address shown on the records of the
       
Company
           

 





 
22. Withholding.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or
regulation.  The Executive shall bear all expense of, and be
 


 
- 12 -

--------------------------------------------------------------------------------

 


 
 
solely responsible for, all federal, state and local taxes due with respect to
any payment received under this Agreement.
 
23. Remedies Cumulative; No Waiver.  No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity.  No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.
 
24. Assignment.  All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Section 13,
will continue to apply in favor of the successor.
 
25. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto and supersedes any and all prior agreements and understandings
concerning the Executive’s employment by the Company, including, without
limitation, the Prior Agreement.  This Agreement may be changed only by a
written document signed by the Executive and the Company.
 
26. Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.  If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.
 
27. Choice of Law and Forum.  Except as expressly provided otherwise in this
Agreement, this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, and both parties consent to the jurisdiction
of the courts of the State of Delaware with respect thereto.
 
28. Counterparts.  This Agreement may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be an original, but all
of which together shall constitute one instrument.
 
[SIGNATURE PAGE FOLLOWS]
 


 
- 13 -

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of August
5, 2014, to become effective immediately.
 

  PHOTOMEDEX, INC.          
 
By:
/s/ Lewis C. Pell                                            Name  Lewis C. Pell
    Title  Chairman of the Board of Directors          

 



 

  EXECUTIVE          
 
By:
/s/ Dennis McGrath     Name  Dennis McGrath                  



 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 


SCHEDULE A
 


CORPORATE BOARDS
 
 
 
Executive is a member of the following corporate boards as of the Effective
Date:
 
·  
Noninvasive Medical Technologies, Inc.

 
·  
LabStyle Innovations, Inc.

 
·  
Cagent Vascular, Inc.

 
·  
Taylor University Board of Visitors

 


 


 
- 15 -

--------------------------------------------------------------------------------

 


EXHIBIT A
 
GENERAL RELEASE OF CLAIMS


For and in consideration of the promises set forth in the Amended and Restated
Employment Agreement, agreement dated [•], 2014 (the “Agreement”), between
Dennis McGrath (“Executive”) and PhotoMedex, Inc. (the “Company”), including the
benefits and other valuable consideration as set forth therein, and in
consideration for the promises set forth in this General Release of Claims (this
“Release”), the parties agree as follows:


1. Executive, for himself, his heirs, administrators, representatives,
executors, successors, assigns, and all other individuals and entities claiming
through him, if any (collectively, the “Releasors”), hereby releases, waives,
and forever discharges the Company and each of its affiliates, related
organizations, and their successors and assigns, and each of its and their
employees, officers, directors, members, agents, trustees, attorneys,
successors, and assigns in their capacities as such (collectively, “Releasees”)
from, and does fully waive any obligations of Releasees to Releasors for, any
and all liability, actions, charges, causes of action, demands, damages, or
claims for relief, remuneration, sums of money, accounts or expenses of any kind
whatsoever, whether known or unknown or contingent or absolute, which heretofore
has been or which hereafter may be suffered or sustained, directly or
indirectly, by Releasors, including, without limitation, any obligations of
Releasees in consequence of, arising out of, or in any way relating to: (i)
Executive’ service with the Company (whether as an employee or a consultant);
(ii) the separation or termination of Executive’ service to the Company (whether
as an employee or a consultant); or (iii) any events, acts, or omissions
occurring on or prior to the date of this Release (collectively, “Claims”).  The
foregoing release, discharge and waiver includes, but is not limited to, all
waivable Claims and any obligations, liabilities or causes of action arising
from such Claims under common law, including, but not limited to, wrongful or
retaliatory discharge, breach of contract, libel, slander, defamation or
intentional infliction of emotional distress; and further includes, but is not
limited to, any claims under any federal, state or local statute, ordinance, or
regulation, including, but not limited to, the Age Discrimination in Employment
Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), the Civil
Rights Act of 1991, the Equal Pay Act, the Immigration and Reform Control Act,
the Uniform Services Employment and Re-Employment Act, the Rehabilitation Act of
1973, Executive Order 11246, the Sarbanes-Oxley Act, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Title VII of the Civil Rights Act of 1964,
other civil rights statutes including, without limitation 42 U.S.C. § 1981, 42
U.S.C. § 1982, and 42 U.S.C. § 1985, the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Occupational Safety and Health
Act, the Immigration Reform and Control Act, the Pennsylvania Human Relations
Act, the Pennsylvania Equal Pay Law, the Pennsylvania Whistleblower Law or any
other applicable state or local labor or human rights laws, as such laws have
been amended, or the discrimination or employment laws of any state or
municipality, and/or any claims under any express or implied contract which
Releasors may claim existed with Releasees.  This also includes a release of any
claims for wrongful discharge and all claims for alleged physical or personal
injury, emotional distress, damages, attorneys or experts fees, interest and
penalties relating to or arising out of Executive’ service to the Company or any
of its affiliates or related organizations (whether as an employee or an
independent contractor) or the separation or termination of such service, and
any claims under the Worker Adjustment and Retraining Notification Act or any
similar law, which requires, among other things, that advance notice be given of
certain work force reductions.


2.           Notwithstanding anything contained in Section 1 above to the
contrary, nothing contained herein will constitute a release by Releasors of any
of his rights or remedies available to him, at law or in equity, related to, on
account of, in connection with or in any way pertaining to the enforcement of:
(i) any rights to the receipt of employee benefits or other payments which were
earned and vested on or prior to the


 
- 16 -

--------------------------------------------------------------------------------

 




date of this Release; (ii) any claims that cannot be waived by applicable law,
including but not limited to the right to participate in an investigation
conducted by certain government agencies (provided, however, that Executive does
waive his right to, and will not accept, any monetary payment should any
government agency (such as the Equal Employment Opportunity Commission or
Department of Labor) pursue any claims on his behalf); or (iii) the Agreement or
any of its terms or conditions.


3.           Executive understands that he will have at least [twenty one
(21)][forty five (45)]1 days from the date of receipt of this Release to
consider the terms and conditions of this Release.  Executive may accept this
Release by signing it and returning it to the Company.  After executing this
Release, Executive will have seven (7) days (the “Revocation Period”) to revoke
this Release by indicating his desire to do so in writing delivered to the
Company by no later than the seventh (7th) day after the date he signs this
Release.  The effective date of this Release will be the eighth (8th) day after
Executive signs this Release.  If the last day of the Revocation Period falls on
a Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day.  In the event Executive does not accept this
Release as set forth above, or in the event he revokes this Release during the
Revocation Period, this Release, including but not limited to the obligation of
the Company to provide the payments and benefits provided in the Agreement, will
be deemed automatically null and void.


4.           Executive acknowledges that he: (a) has carefully read this Release
in its entirety; (b) has had an opportunity to consider for at least [twenty one
(21)][forty five (45)] days the terms of this Release; (c) is hereby advised by
the Company, in this writing, to consult with an attorney of his choice before
signing this Release; (d) fully understands the significance of all of the terms
and conditions of this Release and has discussed them with an attorney of his
choice, or has had a reasonable opportunity to do so; and (e) is signing this
Release voluntarily and of his own free will and agrees to abide by all the
terms and conditions contained herein.


5.           This Release will not affect Executive’ rights under the Older
Workers Benefit Protection Act to have a judicial determination of the validity
of this Release and does not purport to limit any right that Executive may have
to file a charge under the Age Discrimination in Employment Act or other civil
rights statute or to participate in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission or other investigative agency.  This
Release does, however, waive and release any right to recover damages under the
Age Discrimination in Employment Act or other civil rights statute.


[SIGNATURE PAGE FOLLOWS]
 



--------------------------------------------------------------------------------

 
 
1 Note – 21- or 45-day period dependent on circumstances required for ADEA/OWBPA
purposes - consideration period of 45 days generally required if the waiver
relates to a group or class termination.



 
- 17 -

--------------------------------------------------------------------------------

 


 


IN WITNESS WHEREOF, the parties hereto have executed this Release as of the
dates set forth below.
 
 
 

  PHOTOMEDEX, INC.          
 
By:
/s/ Lewis C. Pell                                        Name Lewis C. Pell    
Title Chairman of the Board of Directors          



  EXECUTIVE          
 
By:
/s/ Dennis McGrath                                  Name Dennis McGrath        
         

 
 


 
 
- 18 -
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


